 Case 1:21-cv-00474-AJT-IDD Document 1 Filed 04/16/21 Page 1 of 29 PageID# 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF VIRGINIA
                              Alexandria Division


                                                )
MAPLEBEAR INC., DBA INSTACART, a                )
Delaware corporation,                           )
                                                )
                 Plaintiff,                     )
                                                )
       v.                                       )
                                                )       Civil Action No: 1:21-cv-474
JOHN DOES 1-2, CONTROLLING AND                  )
OPERATING A MALICIOUS                           )
APPLICATION KNOWN AS SHOPPER                    )
HELPER,                                         )
                                                )
                                                )
               Defendants.                      )
                                                )
                                                )

                                         COMPLAINT
       Plaintiff Maplebear Inc., dba Instacart (“Instacart”) hereby alleges that John Does

1-2 (collectively “Defendants”) are engaged in an illegal operation to circumvent

Instacart’s Shopper Application order batching process and misuse Instacart’s intellectual

property through a mobile application known as “Shopper Helper.” Shopper Helper is

marketed to Instacart’s independent contractors who shop for and deliver groceries and

other retail items to Instacart’s customers (“Shoppers”). Shopper Helper is designed to

illegally access Instacart’s Shopper Application (“Shopper App”), interacting with and

using without authorization Instacart’s software and recognizable trademarks, and other

information taken from Instacart—all while falsely representing to its users and the world that

these materials are licensed or owned by Instacart. Shopper Helper undermines Instacart’s

process for distributing “batches” of order to Shoppers, systematically disrupting

Instacart’s algorithms for the batching process, and rendering batches unavailable to

genuine users. Shopper Helper has and will continue its harmful actions unless enjoined
 Case 1:21-cv-00474-AJT-IDD Document 1 Filed 04/16/21 Page 2 of 29 PageID# 2




and held accountable. Defendants control Shopper Helper through an infrastructure hosted

at and operating through Internet domains and Internet Protocol addresses (collectively,

“Domains and IP Addresses”) set forth in Appendix A to this Complaint.

                                  NATURE OF THE ACTION

       1.      This is an action based upon: (1) the Computer Fraud and Abuse Act, 18 U.S.C. §

1030; (2) Trademark Infringement under the Lanham Act, 15 U.S.C. § 1114 et seq.; (3) False

Designation of Origin under the Lanham Act, 15 U.S.C. § 1125(a); (4) Trademark Dilution under

the Lanham Act, 15 U.S.C. § 1125(c); (5) Tortious Interference With Contractual Relations; (6)

Common Law Trespass to Chattels; (7) Unjust Enrichment; and (8) Conversion. Instacart seeks

injunctive and other equitable relief and damages against Defendants, to prevent Defendants

from engaging in these violations of law and disabling the Shopper Helper app. Defendants,

through their illegal activities involving Shopper Helper have caused and continue to cause

irreparable injury to Instacart, its Shoppers and members of the public.

                                            PARTIES

       2.      Plaintiff Instacart is a corporation duly organized and existing under the laws of

the state of Delaware, having its headquarters and principal place of business in San Francisco,

California.

       3.      Defendant John Doe 1 controls the Shopper Helper app in furtherance of conduct

designed to cause harm to Instacart, its Shoppers, and the public. Instacart is informed and

believes and thereupon alleges that John Doe 1 can likely be contacted directly or through third-

parties using the information set forth in Appendix A.

       4.      Defendant John Doe 2 controls the Shopper Helper app in furtherance of conduct

designed to cause harm to Instacart, its Shoppers, and the public. The identity and location of this



                                                 2
 Case 1:21-cv-00474-AJT-IDD Document 1 Filed 04/16/21 Page 3 of 29 PageID# 3




defendant is currently uncertain. Instacart is informed and believes and thereupon alleges that

John Doe 2 can likely be contacted directly or through third-parties using the information set

forth in Appendix A.

       5.      Third parties VeriSign, Inc., VeriSign Information Services, Inc., and VeriSign

Global Registry Services (collectively, “VeriSign”) are the domain name registries that oversee

the registration of all domain names ending in “.com” and are located at 12061 Bluemont Way,

Reston, Virginia 20190.

       6.      Third parties Minds and Machines, LLC and Minds + Machines Group Ltd

(collectively, “Minds and Machines”) are the domain name registries that oversee the registration

of all domain names ending in “.vip” and are located at 3100 Donald Douglas Loop North

Hanger 7, Santa Monica, CA 90405 and 2505 Second Avenue, Suite 520, Seattle, WA 98121.

       7.      Third party The Constant Company, LLC (referred to as “Choopa” or “Vultr”) is

the hosting provider that provides hosting services, including virtual private servers, for the IP

address “167.179.75.11” and is located at 100 Matawan Rd, Matawan, NJ 07747 and 319

Clematis St., Suite 900, West Palm Beach, FL 33401.

       8.      Third party Shopify, Inc. (“Shopify”) is a platform that oversees e-commerce

accounts and is located at 33 New Montgomery St., Suite 750, San Francisco, CA 94105 and

1209 Orange St., Wilmington, DE 19808.

       9.      Defendants own, operate, control, and maintain Shopper Helper through

infrastructure hosted at and/or operating at the Domains, IP Address, and account with an e-

commerce platform set forth in Appendix A. The infrastructure hosted and operated at the

Domains, IP Address, and e-commerce account are maintained by the third-party hosting

companies set forth at Appendix A. Instacart will amend this complaint to allege the Doe



                                                  3
 Case 1:21-cv-00474-AJT-IDD Document 1 Filed 04/16/21 Page 4 of 29 PageID# 4




Defendants’ true names and capacities when ascertained. Instacart will exercise due diligence to

determine Doe Defendants’ true names, capacities, and contact information, and to effect service

upon those Doe Defendants.

       10.     Instacart is informed and believe and thereupon allege that each of the fictitiously

named Doe Defendants is responsible in some manner for the occurrences herein alleged, and

that the injuries of Instacart, its Shoppers and members of the public, as herein alleged, were

proximately caused by such Defendants.

       11.     On information and belief, the actions and omissions alleged herein to have been

undertaken by John Does 1-2 were actions that Defendants, and each of them, authorized,

controlled, directed, or had the ability to authorize, control or direct, and/or were actions and

omissions each Defendant assisted, participated in, or otherwise encouraged, and are actions for

which each Defendant is liable. Each Defendant aided and abetted the actions of Defendants set

forth below, in that each Defendant had knowledge of those actions and omissions, aided and

benefited from those actions and omissions, in whole or in part. Each Defendant was the agent of

the other Defendant, and in doing the things hereinafter alleged, was acting within the course and

scope of such agency and with the permission and consent of the other Defendant.

                                 JURISDICTION AND VENUE

       12.     The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1331 because this action arises out of Defendants’ violation of the Computer Fraud and Abuse

Act (18 U.S.C. § 1030), and the Lanham Act (15 U.S.C. §§ 1114, 1125). The Court also has

subject matter jurisdiction over Instacart’s claims for trespass to chattels, conversion, tortious

interference with contractual relations and unjust enrichment pursuant to 28 U.S.C. § 1367.

       13.     Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b) because a



                                                  4
 Case 1:21-cv-00474-AJT-IDD Document 1 Filed 04/16/21 Page 5 of 29 PageID# 5




substantial part of the events or omissions giving rise to Instacart’s claims has occurred in this

judicial district, because a substantial part of the property that is the subject of Instacart’s claims

is situated in this judicial district, and because a substantial part of the harm caused by

Defendants has occurred in this judicial district. Defendants engage in conduct availing

themselves of the privilege of conducting business in Virginia, and utilize instrumentalities

located in Virginia and the Eastern District of Virginia to carry out acts alleged herein.

       14.     Instacart uses Amazon Web Services (“AWS”) to store and compute data that

powers its Platform, including its Shopper Application. Instacart’s AWS servers are located in

the Eastern District of Virginia.

       15.     Defendants have affirmatively directed action at Virginia and the Eastern District

of Virginia by directing their activities at Instacart’s servers which are located in the Eastern

District of Virginia. Instacart’s Platform, and the associated data and intellectual property, is

stored within Instacart’s AWS infrastructure in the Eastern District of Virginia. Defendants have

illegally accessed Instacart’s servers in order to obtain Instacart’s information regarding

“batches” of orders available to Shoppers without authorization. Defendants also distribute,

copy, and reproduce Instacart’s intellectual property without authorization, which is stored on

Instacart’s AWS servers in the Eastern District of Virginia.

       16.     Defendants maintain Internet infrastructure registered through VeriSign, which

resides in the Eastern District of Virginia. Defendants use this domain to offer an illegal

instrumentality in this judicial district. Defendants have undertaken the acts alleged herein with

knowledge that such acts would cause harm through domains located in the Eastern District of

Virginia, thereby injuring Instacart, its Shoppers, and others in the Eastern District of Virginia

and elsewhere in the United States. Therefore, this Court has personal jurisdiction over



                                                   5
 Case 1:21-cv-00474-AJT-IDD Document 1 Filed 04/16/21 Page 6 of 29 PageID# 6




Defendants.

        17.     Pursuant to 28 U.S.C. § 1391(b), venue is proper in this judicial district. A

substantial part of the events or omissions giving rise to Instacart’s claims, together with a

substantial part of the property that is the subject of Instacart’s claims, are situated in this

judicial district. Venue is proper in this judicial district under 28 U.S.C. § 1391(c) because

Defendants are subject to personal jurisdiction in this judicial district.

                                   FACTUAL BACKGROUND
                                      Instacart’s Services

        18.     Instacart, founded in 2012, operates a multi-sided technology and

communications platform via the Instacart website and its smartphone applications (“Instacart

Platform”). The Instacart Platform facilitates on-demand grocery and retail delivery services by

connecting customers who wish to purchase grocery items from Instacart’s local retail partners

with personal shoppers (“Shoppers”) who will shop for and/or deliver the orders.

        19.     As a technology company, Instacart devotes its business to developing and

maintaining the complex technology and related infrastructure necessary to operate its Platform,

including the Shopper App. Instacart has invested substantial resources in developing high-

quality software and services. Due to the high quality and effectiveness of the Instacart Platform,

Instacart has generated substantial goodwill with its customers, Shoppers, and the public,

establishing a strong brand and developing the Instacart name and the names of its Platform and

services into strong and famous symbols that are well-recognized within its channels of trade.

Instacart has registered trademarks representing the quality of its products and services and its

brands, including Instacart® and the Instacart Carrot®. Copies of the registrations for these

trademarks are attached as Appendix B to this Complaint.

        20.     Instacart is not a retailer and does not own or resell any goods. The company does

                                                   6
 Case 1:21-cv-00474-AJT-IDD Document 1 Filed 04/16/21 Page 7 of 29 PageID# 7




not perform the actual transportation and delivery of the goods purchased through its Platform to

customers. The Instacart Platform connects orders placed by customers with independent service

providers, Shoppers, with whom Instacart contracts.

       21.     In the United States, Instacart’s service is available in all 50 states and the District

of Columbia.

       22.     For customers, the Instacart Platform offers on-demand shopping from numerous

retailers through a single smartphone app or website and facilitates delivery of the goods directly

to their doorstep.

       23.     For Shoppers, Instacart provides a separate mobile application known as the

Shopper App. The Shopper App is available through Google Play or the Apple App Store.

       24.     The Shopper App is the primary way that Shoppers interact with Instacart. The

Shopper App provides a matching function using proprietary technology to offer “batches” of

customer orders to Shoppers. Shoppers, who use the Shopper App to indicate their availability to

receive and accept orders at their discretion, enter into written agreements to perform services as

independent contractors.

       25.     Orders are offered to Shoppers in “batches” consisting of one or more customer

orders to be shopped and delivered together. Instacart’s algorithms take into account numerous

factors promoting efficiency and fairness when offering available batches to Shoppers. Shoppers

can view a list of available batches and accept or decline those batches based on criteria such as

the size of the orders, batch payment amount, and the location of the retailer of the goods.

       26.     Instacart does not sell ownership rights, copyright or other intellectual property

rights to its Shopper App. Instead, Instacart’s Shoppers must obtain a license, which grants

Shoppers limited rights to install the Shopper App and to access and use the Shopper App,



                                                  7
 Case 1:21-cv-00474-AJT-IDD Document 1 Filed 04/16/21 Page 8 of 29 PageID# 8




including accessing and viewing batches of orders, subject to Instacart’s technical security

measures. This enables Instacart to maintain control over the functionality and usage of the

Shopper App and prevent malicious actors from exploiting the Shopper App in a harmful way.

Any member of the public who creates a Shopper account to use the Shopper App must accept

Instacart’s Shopper Application Terms and Conditions (“Shopper App Terms”). A copy of the

current Shopper App Terms is attached as Appendix C to this Complaint.

        27.     The Shopper App Terms make clear to Shoppers that they are acquiring a license

to use the Shopper App subject to certain limitations around the use of and distribution of the

application. For example, the Shopper App Terms prohibit Shoppers from making any automated

uses of the Shopper App or the Instacart Platform. Shoppers also may not attempt to decompile,

reverse engineer, disassemble, hack, defeat, or overcome any of Instacart’s software, encryption

technologies, or security measures or data transmitted, processed or stored by Instacart.

        28.     The Shopper App Terms explicitly state that Instacart owns all trademarks,

copyrights, database rights, patents, and other intellectual property rights of any nature in the

Shopper App, together with the underlying software code.

        29.     Instacart works hard to protect the integrity and security of its network and

systems. Among other things, it employs an array of technological safeguards and barriers

designed to prevent data scrapers, bots, and other automated systems from accessing and copying

its data on a large scale.

        30.     Instacart’s servers and information contained in the Shopper App (e.g., batches of

orders) are not open to the general public. Rather, each call to Instacart’s servers requires

Instacart to authorize and permit the Shopper seeking to access Instacart’s servers to view

available batches on the Shopper App. This is because Instacart’s servers are protected by



                                                  8
 Case 1:21-cv-00474-AJT-IDD Document 1 Filed 04/16/21 Page 9 of 29 PageID# 9




sophisticated defenses designed to prevent unauthorized access and abuse, and which evaluate

whether to grant each request made to Instacart’s servers.

                            OVERVIEW OF SHOPPER HELPER

       31.     Shopper Helper is an unauthorized third-party mobile application that runs on top

of Instacart’s legitimate Shopper App. Shopper Helper adds additional, unauthorized

functionality to Instacart’s Shopper App, which includes automatically filtering and selecting the

‘best batch’ for a user, bypassing the designed Instacart native batch selection and offering

process. Shopper Helper includes, for example, technology that unfairly leverages filters, such as

the geographic proximity of the grocery store, delivery distance, and earning potential, and

automatically accepts orders in a manner that may prevent Shoppers using the legitimate

Shopper App from accepting such orders. Defendants have recently marketed Shopper Helper

app on social media, shown in Figure 1 below, as “the best tool to get high paying batches.”




                                             Figure 1

       32.     Upon information and belief, Defendants offer Shopper Helper to the public

through a subscription service. For example, and upon information and belief, a license to

Shopper Helper can be obtained for various subscription durations with associated costs. The

                                                 9
Case 1:21-cv-00474-AJT-IDD Document 1 Filed 04/16/21 Page 10 of 29 PageID# 10



cost for a three-day subscription is approximately $89, while the cost for a 15-day subscription is

approximately $249. The following Figures 2 and 3 show the subscription pricing and an email

from Defendants offering a three-day license to Shopper Helper.




                                             Figure 2




                                           Figure 3
       33.     Upon information and belief, Defendants communicate with the public through

email addresses associated with Chinese Internet technology company, NetEase. Defendants

further use Telegram and WhatsApp to further communicate about Shopper Helper.

                                                10
Case 1:21-cv-00474-AJT-IDD Document 1 Filed 04/16/21 Page 11 of 29 PageID# 11




       34.     Defendants use Coinbase infrastructure to accept cryptocurrency payment for the

subscription, as shown below in Figure 4.




                                         Figure 4
       35.     Defendants make the Shopper Helper app available through infrastructure

comprised of Internet domains, an IP address, and an associated account within an e-commerce

platform, reflected in Appendix A. Such domains include “shopper-helper[.]com,”

“shopperhelper[.]vip,” and “ssqian[.]vip.” An IP address can be thought of as the location on the

Internet of a particular computer. An “IP address” is a unique string of numbers separated by a

period, such as “149.111.151.161” that identifies each computer attached to the Internet.

Defendants must lease such computers from companies that provide “hosting” services, and

which assign to those computers particular IP addresses. The hosting company refers to a type of

company that specializes in offering computer hardware and software connection to the Internet,

technical support, and other services to companies and individuals seeking to have some

presence on the Internet. Defendants also leverage an account on the e-commerce platform

Shopify to support distribution of the fraudulent Shopper Helper app.

                                               11
Case 1:21-cv-00474-AJT-IDD Document 1 Filed 04/16/21 Page 12 of 29 PageID# 12




       36.     Once installed on a mobile device, Shopper Helper’s instructions require users to

remove Instacart’s legitimate Shopper App. The following Figure 5 shows Shopper Helper’s

installation guide, which is hosted on the domain “shopperhelper[.]vip.”




                                              Figure 5

       37.     The Shopper Helper app arrives on the user’s device with an Apple Certification.

An Apple Certification is used to integrate applications into the mobile operating system. In

effect, before an app can be installed on a device, it must be “signed” with a certificate issued by

Apple that contains information about the developer. The purpose of the Apple Certificate is to

authenticate the developer – i.e., state that the developer of the mobile application is a trusted

developer. Applications that do not contain an Apple Certificate cannot install on an authorized

and unadulterated Apple mobile device. Shopper Helper has taken steps to obtain multiple Apple

Certificates in order to obfuscate the true developer and to circumvent the normal authentication

protocols that Instacart has in place.



                                                 12
Case 1:21-cv-00474-AJT-IDD Document 1 Filed 04/16/21 Page 13 of 29 PageID# 13




       38.     Shopper Helper then requires users to enter their Instacart Shopper App

credentials. At that point, Shopper Helper will transmit information through the Internet to call

Instacart’s AWS servers, in order to obtain batch information. Because Shopper Helper leverages

authentic Instacart credentials, which it has intercepted without authorization, Shopper Helper is

able to fraudulently circumvent Instacart’s technical measures that control access to Instacart’s

AWS servers and intellectual property.

       39.     Shopper Helper prompts users to set criteria for batches they will accept,

including the dollar amount of the order, distance from the shopper, and distance to the delivery

destination. The Shopper Helper app will then use those rules to automatically accept any

available batches that match the criteria. This means that users of the Shopper Helper app are

automatically assigned batches within seconds of them becoming available through Instacart,

often before Shoppers using the legitimate Instacart Shopper App have the opportunity to view

them. The following Figure 6 shows the criteria Shopper Helper makes available.




                                                13
Case 1:21-cv-00474-AJT-IDD Document 1 Filed 04/16/21 Page 14 of 29 PageID# 14




                                             Figure 6


       40.     By automating batch selection and choosing batches of the highest dollar value,

Shopper Helper is disrupting Instacart’s batching process and its relationships with Shoppers.

       41.     Shopper Helper utilizes a capability called patching, which enables software

developers to add components and functionality to existing binary code. Through patching,

Defendants were able to create Shopper Helper, which essentially replicates Instacart’s Shopper

App functionalities and user interface. In effect, Shopper Helper’s technical architectural and

utilization of patching tools enables Shopper Helper to act and appear virtually identical to the

Shopper App, as shown in Figures 7 and 8.




                                                14
Case 1:21-cv-00474-AJT-IDD Document 1 Filed 04/16/21 Page 15 of 29 PageID# 15




    Figure 7 – Instacart’s Shopper Application         Figure 8 – Shopper Helper
       42.    As can be seen, Shopper Helper appears to the public to be identical to Instacart’s

Shopper App because it uses Instacart’s trademarks, content and protected user interfaces, but it

is instead a fraudulent, counterfeit and adulterated version of Instacart’s Shopper App.

Defendants are trading on Instacart’s trademarks to deceive users of Instacart’s Shopper App and

the public, to trade on the legitimacy of Instacart’s brand. Trademark registrations for the marks

infringed by Defendants are attached to Instacart’s Complaint as Exhibit B. For example,

Instacart’s Shoppers who do not use Shopper Helper wrongly perceive Instacart as approving,

endorsing or having some association with the use of the Shopper Helper app.

       43.     Masquerading as Instacart’s genuine Shopper App, Defendants have added

unauthorized functionalities to the Shopper App’s binary code, including additional filtering

criteria and the automated selection functionality. This means that Shopper Helper acts virtually

the same as the Shopper App – i.e., allowing users to view batch orders, change their user

profile, and access messages – but further includes the feature enabling Shopper Helper to


                                                15
Case 1:21-cv-00474-AJT-IDD Document 1 Filed 04/16/21 Page 16 of 29 PageID# 16




automatically select certain orders.

       44.      To continue its fraudulent activities, Shopper Helper leverages several web calls

to an application programming interface (“API”) known as “LetsValidate” that enables Shopper

Helper to validate that the application is still allowed to operate and access batch information

from Instacart’s Shopper App without forcing the user to reauthenticate. This API call further

enables Shopper Helper to regularly update the user’s selection criteria for purposes of

automatically selecting certain batches. Shopper Helper stores this “LetsValidate” API on the

domain “ssqian[.]vip.” The following Figure 9 shows how the Shopper Helper application

makes a web call to “ssqian[.]vip” to validate that the application is still allowed to operate.




                                              Figure 9

       45.      Shopper Helper accesses Instacart’s AWS servers without authorization to obtain

batch information on several representative occasions:

             a. Each time Shopper Helper transmits Instacart’s credentials for authentication
                purposes;
             b. Each time Shopper Helper requests batch information from Instacart’s AWS
                servers;
             c. Each time Instacart’s AWS servers transmit batch information back to the
                Shopper Helper user’s mobile device; and
             d. Once Shopper Helper identifies a batch that satisfies the user’s criteria, Shopper

                                                 16
Case 1:21-cv-00474-AJT-IDD Document 1 Filed 04/16/21 Page 17 of 29 PageID# 17



                  Helper will transmit that information to Instacart’s AWS servers to claim that
                  batch as taken and thus remove it from Instacart’s legitimate Shopper App.

                                 HARM TO INSTACART, THEIR
                                  SHOPPERS, AND THE PUBLIC
       46.        Defendants’ misuse of Instacart’s software disrupts the distribution of batches

among Shoppers, undermining confidence in the fairness of Instacart’s Platform. Shopper Helper

seeks to give its users an unfair advantage that harms legitimate Instacart Shoppers. The Shopper

Helper app can cause Shoppers using the legitimate Shopper App to miss out on opportunities

for batches that would otherwise be available to them. This causes dissatisfaction with Instacart’s

Shopper App and services and diminishes Shopper confidence in Instacart’s Platform.

       47.        Shopper Helper inflicts substantial damage on Instacart whose products and

trademarks Defendants systematically misuse as part of Shopper Helper’s operations. For

example, once Shopper Helper is installed on a user’s mobile device, it compromises the

underlying code of Instacart’s Shopper App through the creation and operation of a counterfeit,

adulterated version of the Shopper App. However, the compromised Shopper App does not

appear any different to the user on the mobile device. Anyone viewing the Shopper Helper app,

thus, would think that Shopper Helper is developed and distributed by Instacart, despite the fact

that it is the operators of Shopper Helper that are compromising the Shopper App. This harms

Instacart’s reputation and goodwill among the public, and particularly among Shoppers who may

incorrectly believe that Shopper Helper is sanctioned, sponsored, or associated in some manner

with Instacart.

       48.        Once downloaded, Shopper Helper makes an application programming interface

(“API”) wrapper call (a technical “hand-shake”) to Instacart’s infrastructure. An API wrapper is

a tool designed to automate calling of certain functionalities from an underlying codebase. In this

instance, Shopper Helper’s API wrap is designed to access Instacart’s infrastructure to obtain

                                                  17
Case 1:21-cv-00474-AJT-IDD Document 1 Filed 04/16/21 Page 18 of 29 PageID# 18




batch information by appearing as the genuine Shopper App, which enables Shopper Helper to

obtain information regarding batch orders directly from Instacart’s infrastructure. In addition,

once Shopper Helper automatically selects the batch, Shopper Helper will transmit that

information to Instacart’s AWS servers to claim that batch as taken and thus remove it from

Instacart’s legitimate Shopper App.

       49.     Once Shopper Helper makes the technical handshake with Instacart’s

infrastructure, Shopper Helper will appear to the Shopper as Instacart’s Shopper App with the

Shopper Helper enhanced functionality. However, this fraudulent version makes significant

changes to Instacart’s Shopper App by enabling Shopper Helper to fraudulently access

Instacart’s servers to obtain batch information, masquerading as the authorized Shopper App and

enabling the use of automated filtering and selection of batches, as shown in Figure 10.




                                                18
Case 1:21-cv-00474-AJT-IDD Document 1 Filed 04/16/21 Page 19 of 29 PageID# 19




                                          Figure 10
       50.     Shopper Helper’s fraudulent app harms Instacart’s Shopper App’s functionalities

by interfering with the batch selection process. For example, Shopper Helper’s users can

configure Shopper Helper to crawl Instacart’s batch end points and automatically select the

batches of the highest dollar value. By automatically selecting batches, Shopper Helper is

making unauthorized changes to Instacart’s Shopper App by systematically disrupting Instacart’s

algorithms for the batching process, rendering batches unavailable to genuine users.

       51.     Each time Shopper Helper is launched, it accesses Instacart’s Shopper App and

misuses code, features and functionality of the Shopper App. The software and services that

support Instacart’s Shopper App are located on AWS infrastructure. Because Shopper Helper

contains and misuses code, features and functionality of Instacart’s Shopper App, it is also

accessing without authorization Instacart’s AWS servers, which are physical computers located


                                                19
Case 1:21-cv-00474-AJT-IDD Document 1 Filed 04/16/21 Page 20 of 29 PageID# 20




in Northern Virginia.

       52.     Shopper Helper harms Instacart and Instacart’s Shoppers by damaging Instacart’s

proprietary Shopper App installed on Shoppers’ mobile devices. In fact, if the mobile device

contains an instance of Instacart’s Shopper App, Shopper Helper will instruct the user to remove

Instacart’s authentic application from the device.

       53.     Shopper Helper’s harm begins when it is downloaded onto the mobile device.

Upon installation, Shopper Helper will make certain technical calls to the Instacart Shopper App

to begin accessing Instacart’s Shopper App and servers. Shopper Helper will then run scripts to

automatically select batches of orders from Instacart’s Shopper App at the expense of Instacart’s

Shoppers who do not have access to Shopper Helper.

       54.     Instacart devotes significant computing and human resources to combating bots

like Shopper Helper. Instacart, as a provider of the Instacart Shopper App, as well as other

products, must also incorporate security features in an attempt to stop installation of Shopper

Helper and other bots. Instacart has expended significant resources to investigate and track the

Shopper Helper Defendants’ illegal activities and to counter and remediate the damage caused by

Shopper Helper to Instacart, its Shoppers, and the general public.

       55.     Shopper Helper irreparably harms Instacart by damaging its reputation, brands,

and Shopper goodwill. Defendants physically alter Instacart’s Shopper App.

       56.     In effect, once altered and controlled by Shopper Helper, the Instacart Shopper

App ceases to operate normally and become tools for Defendants to conduct their unauthorized

access to batch information on Instacart’s servers and automated processes. Yet, they still bear

Instacart’s trademarks. This misleads Instacart’s Shoppers and the public generally into wrongly

believing that Instacart condones, facilitates or somehow is associated with Shopper Helper.



                                                20
Case 1:21-cv-00474-AJT-IDD Document 1 Filed 04/16/21 Page 21 of 29 PageID# 21




       57.     Instacart has invested substantial resources in developing high-quality products

and services. Due to the high quality and effectiveness of Instacart’s products and services and

the expenditures of significant resources by Instacart to market those products and services,

Instacart has generated substantial goodwill with its Shoppers, has established strong brands, and

has developed the Instacart name and the names of its products and services into strong and

famous world-wide symbols that are well-recognized within its channels of trade. Instacart has

registered trademarks representing the quality of its products and services and its brand,

including Instacart®.

       58.     The activities of Shopper Helper injure Instacart and its reputation, brand, and

goodwill because Shoppers subject to the negative effects of this unauthorized application

incorrectly believe that Instacart and Instacart’s Shopper App are the sources of their inability to

obtain certain batches that otherwise may be available. There is a great risk that users may

attribute the imbalance and their inability to obtain certain orders to Instacart and associate these

problems with Instacart’s products, thereby diluting and tarnishing the value of the Instacart

trademarks and brands.

                                  FIRST CLAIM FOR RELIEF
               Violation of the Computer Fraud & Abuse Act, 18 U.S.C. § 1030
       59.     Instacart incorporates by reference each and every allegation set forth in

paragraphs 1 through 58 above.

       60.     Defendants knowingly and intentionally accessed and continue to access

protected computers without authorization and knowingly caused the transmission of a

program, information, code and commands, resulting in damage to the protected computers,

the software residing thereon, and Instacart.

       61.     Defendants’ conduct involved interstate and/or foreign communications.


                                                 21
Case 1:21-cv-00474-AJT-IDD Document 1 Filed 04/16/21 Page 22 of 29 PageID# 22




       62.    Defendants’ conduct has caused a loss to Instacart during a one-year period

aggregating at least $5,000.

       63.    Instacart seeks injunctive relief and compensatory and punitive damages

under 18 U.S.C. §1030(g) in an amount to be proven at trial.

       64.    As a direct result of Defendants’ actions, Instacart has suffered and continues

to suffer irreparable harm for which there is no adequate remedy at law, and which will

continue unless Defendants’ actions are enjoined.

                                SECOND CLAIM FOR RELIEF
        Trademark Infringement Under the Lanham Act – 15 U.S.C. § 1114 et seq.

       65.    Instacart incorporates by reference each and every allegation set forth in

paragraphs 1 through 63 above.

       66.    Defendants have used without authorization Instacart’s trademarks in

interstate commerce.

       67.    As a result of their wrongful conduct, Defendants are liable to Instacart for

violation of the Lanham Act.

       68.    Instacart seeks injunctive relief and compensatory and punitive damages in an

amount to be proven at trial.

       69.    As a direct result of Defendants’ actions, Instacart has suffered and continues

to suffer irreparable harm for which they have no adequate remedy at law, and which will

continue unless Defendants’ actions are enjoined.

       70.    Defendants’ wrongful and unauthorized use of Instacart’s trademarks to

promote, market, or sell products and services constitutes trademark infringement pursuant

to 15 U.S.C. § 1114 et seq.



                                             22
Case 1:21-cv-00474-AJT-IDD Document 1 Filed 04/16/21 Page 23 of 29 PageID# 23



                                THIRD CLAIM FOR RELIEF
         False Designation of Origin Under the Lanham Act – 15 U.S.C. § 1125(a)

       71.    Instacart incorporates by reference each and every allegation set forth in

paragraphs 1 through 69 above.

       72.    Instacart’s trademarks are distinctive marks that are associated with Instacart

and exclusively identify its businesses, products, and services,

       73.    Defendants make unauthorized use of Instacart’s trademarks. By doing so,

Defendants mislead Instacart’s Shoppers and the public generally into wrongly believing

Instacart condones, facilitates or somehow is associated with Shopper Helper.

       74.    As a result of their wrongful conduct, Defendants are liable to Instacart for

violation of the Lanham Act, 15 U.S.C. § 1125(a).

       75.    Instacart seeks injunctive relief and compensatory and punitive damages in an

amount to be proven at trial.

       76.    As a direct result of Defendants’ actions, Instacart has suffered and continues

to suffer irreparable harm for which they have no adequate remedy at law, and which will

continue unless Defendants’ actions are enjoined.

                                FOURTH CLAIM FOR RELIEF
             Trademark Dilution Under the Lanham Act – 15 U.S.C. § 1125(c)

       77.    Instacart incorporates by reference each and every allegation set forth in

paragraphs 1 through 76 above.

       78.    Instacart’s trademarks are famous marks that are associated with Instacart and

exclusively identify its business, products, and services.

       79.    Defendants make unauthorized use of Instacart’s trademarks. By doing so,

Defendants are likely to cause dilution by tarnishment of Instacart’s trademarks.


                                              23
Case 1:21-cv-00474-AJT-IDD Document 1 Filed 04/16/21 Page 24 of 29 PageID# 24




       80.    Instacart seeks injunctive relief and compensatory and punitive damages in an

amount to be proven at trial.

       81.    As a direct result of Defendants’ actions, Instacart has suffered and continues

to suffer irreparable harm for which they have no adequate remedy at law, and which will

continue unless Defendants’ actions are enjoined.

                                FIFTH CLAIM FOR RELIEF
                   Intentional Interference with Contractual Relationships

       82.    Instacart incorporates by reference each and every allegation set forth in

paragraphs 1 through 81 above.

       83.    Instacart has valid and subsisting contractual relationships with licensees of

its Shopper App.

       84.    Upon information and belief, Defendants are aware of Instacart’s contracts

because every Shopper who has recently obtained authentic credentials through the Shopper

App must have accepted the Shopper App Terms.

       85.    Shopper Helper is designed and intended to cause Shoppers to breach their

Terms and Conditions with Instacart by inducing users to modify the Shopper App, to make

unauthorized uses of the Shopper App, to overcome Instacart’s technical counter-measures,

and to redistribute the Shopper App to Defendants.

       86.    Upon information and belief, Defendants’ conduct did cause users of the

Shopper Helper app to breach their Terms and Conditions with Instacart.

       87.    Upon information and belief, Defendants know that their conduct is intended

to and likely to interfere with the Shopper App Terms and deprive Instacart of the attendant

economic benefits.

       88.    Defendants’ conduct has caused Instacart economic harm. Instacart seeks

                                             24
Case 1:21-cv-00474-AJT-IDD Document 1 Filed 04/16/21 Page 25 of 29 PageID# 25




injunctive relief and compensatory and punitive damages in an amount to be proven at trial.

       89.    As a direct result of Defendants’ actions, Instacart has suffered and continues

to suffer irreparable harm for which there is no adequate remedy at law, and which will

continue unless Defendants’ actions are enjoined.

                                 SIXTH CLAIM FOR RELIEF
                                Common Law Trespass to Chattels

       90.    Instacart incorporates by reference each and every allegation set forth in

paragraphs 1 through 89 above.

       91.    Defendants have used a computer and/or computer network, without

authority, with the intent to cause physical injury to the property of another.

       92.    Defendants have, without authority, used a computer and/or computer

network, with the intent to trespass on the computers and computer networks of Instacart.

       93.    Defendants’ actions in operating Shopper Helper result in unauthorized access

to Instacart’s software and the computers on which Instacart’s programs and services run,

and result in unauthorized intrusion into those computers.

       94.    Defendants intentionally caused this conduct, and this conduct was unlawful

and unauthorized.

       95.    Defendants’ actions have caused injury to Instacart and have interfered with

the possessory interests of Instacart over its software.

       96.    Instacart seeks injunctive relief and compensatory and punitive damages in an

amount to be proven at trial.

       97.    As a direct result of Defendants’ actions, Instacart has suffered and continues

to suffer irreparable harm for which they have no adequate remedy at law, and which will

continue unless Defendants’ actions are enjoined.

                                               25
Case 1:21-cv-00474-AJT-IDD Document 1 Filed 04/16/21 Page 26 of 29 PageID# 26



                                SEVENTH CLAIM FOR RELIEF
                                      Unjust Enrichment

       98.     Instacart incorporates by reference each and every allegation set forth in

paragraphs 1 through 97 above.

       99.     The acts of Defendants complained of herein constitute unjust enrichment of

the Defendants at the expense of Instacart in violation of the common law. Defendants used,

without authorization or license, software and other intellectual property belonging to

Instacart to facilitate unlawful conduct inuring to the benefit of Defendants. In this manner,

Instacart conferred a benefit on the Defendants.

       100.    Defendants retained the benefit of and profited unjustly from their

unauthorized and unlicensed use of Instacart’s intellectual property.

       101.    Upon information and belief, Defendants had an appreciation and knowledge

of the benefit they derived from their unauthorized and unlicensed use of Instacart’s

intellectual property.

       102.    Retention by the Defendants of the benefit and profits they derived from their

malfeasance would be inequitable and unjust.

       103.    Instacart seeks injunctive relief and compensatory and punitive damages in an

amount to be proven at trial.

       104.    As a direct result of Defendants’ actions, Instacart has suffered and continues

to suffer irreparable harm for which they have no adequate remedy at law, and which will

continue unless Defendants’ actions are enjoined.

                                EIGHTH CLAIM FOR RELIEF
                                           Conversion

       105.    Instacart incorporates by reference each and every allegation set forth in


                                                26
Case 1:21-cv-00474-AJT-IDD Document 1 Filed 04/16/21 Page 27 of 29 PageID# 27




paragraphs 1 through 104 above.

       106.    Instacart owns all right, title, and interest in the Shopper App. Instacart licenses

the Shopper App to Shoppers for limited use. Defendants have interfered with, unlawfully and

without authorization, and disposed Instacart of, control over the Shopper App.

       107.    Defendants have, without authority, used a computer and/or computer network,

with the intent to remove, halt, or otherwise disable computer data, computer programs, and or

computer software from a computer or computer network.

       108.    Instacart seeks injunctive relief and compensatory and punitive damages in an

amount to be proven at trial.

       109.    As a direct result of Defendants’ actions, Instacart has suffered and continues to

suffer irreparable harm for which they have no adequate remedy at law, and which will continue

unless Defendants’ actions are enjoined.

                                      PRAYER FOR RELIEF

       WHEREFORE, Instacart prays that the Court:

       1.      Enter judgment in favor of Instacart and against the Defendants.

       2.      Declare that Defendants’ conduct has been willful and that Defendants have acted

with fraud, malice, and oppression,

       3.      Enter a preliminary and permanent injunction enjoining Defendants and their

officers, directors, principals, agents, servants, employees, successors, and assigns, and all

persons and entities in active concert or participation with them, from engaging in any of the

activity complained of herein or from causing any of the injury complained of herein and from

assisting, aiding or abetting any other person or business entity in engaging in or performing any

of the activity complained of herein or from causing any of the injury complained of herein.


                                                 27
Case 1:21-cv-00474-AJT-IDD Document 1 Filed 04/16/21 Page 28 of 29 PageID# 28




            4.     Enter a preliminary and permanent injunction giving Instacart control over the

domains used by Defendants to cause injury and enjoining Defendants from using such

instrumentalities.

            5.     Enter judgment awarding Instacart actual damages from Defendants adequate to

compensate Instacart for Defendants’ activity complained of herein and for any injury

complained of herein, including, but not limited to interest and costs, in an amount to be proven

at trial.

            6.     Enter judgment disgorging Defendants’ profits.

            7.     Enter judgment awarding enhanced, exemplary and special damages, in an

amount to be proven at trial.

            8.     Enter judgment awarding attorneys’ fees and costs, and order such other relief

that the Court deems just and reasonable.

                                      DEMAND FOR JURY TRIAL
            Instacart respectfully requests a trial by jury on all issues so triable in accordance with

Fed. R. Civ. P. 38.



Dated: April 16, 2021                            Respectfully submitted,


                                                 Julia Milewski (VA Bar No. 82426)
                                                 CROWELL & MORING LLP
                                                 1001 Pennsylvania Avenue NW
                                                 Washington DC 20004-2595
                                                 Telephone: (202) 624-2500
                                                 Fax:        (202) 628-5116
                                                 jmilewski@crowell.com

                                                 Gabriel M. Ramsey (pro hac vice pending)
                                                 Warrington S. Parker III (pro hac vice pending)
                                                 Kayvan Ghaffari (pro hac vice pending)


                                                      28
Case 1:21-cv-00474-AJT-IDD Document 1 Filed 04/16/21 Page 29 of 29 PageID# 29




                                  Diane Aguirre-Dominguez (pro hac vice pending)
                                  CROWELL & MORING LLP
                                  3 Embarcadero Center, 26th Floor
                                  San Francisco, CA 94111
                                  Telephone: (415) 986-2800
                                  Fax:        (415) 986-2827
                                  gramsey@crowell.com
                                  wparker@crowell.com
                                  kghaffari@crowell.com
                                  daguirre-Dominguez@crowell.com

                                  Attorneys for Plaintiff Maplebear Inc., dba Instacart




                                      29
